Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant Argument/Remarks”, filed 08/30/2021, with respect to the objection to 24 have been fully considered and are persuasive.  Therefore, the objection to Claim 24 has been withdrawn.
3. Applicant's arguments filed 08/30/2021, have been fully considered but they are not persuasive. As previously cited, Naito teaches a user controllable shutter that is controlled based on the operating temperature of the laser source (see rejection below, modified to cover the newly amended claim language).

Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	i. Determining the scope and contents of the prior art.
	ii. Ascertaining the differences between the prior art and the claims at issue.
	iii. Resolving the level of ordinary skill in the pertinent art.
	iv. Considering objective evidence present in the application indicating obviousness or 				non-obviousness.
7. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. Claims 1, 5, 7, 9-10, 14-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20150342678 awarded to Deladurantaye, hereinafter Deladurantaye in view of Patent Application 6002697 awarded to Govorkov et al, hereinafter Govorkov, further in view of U.S. Patent Application 20020018497 awarded to Naito et al hereinafter Naito.
9. Regarding Claim 1, Deladurantaye teaches a medical laser system for ophthalmological surgery, such as photocoagulation or another method of photo-thermal stimulation (Para. 0005, “Selective Retina Therapy (SRT) is an example of an application which may involve or exploit laser-directed microcavitation”), the laser system comprising: a laser device configured to emit laser radiation (laser system 50) at a visible wavelength (Para. 0070, “With additional reference to FIGS. 5 and 6, 
10. However, in the field of optical lasers, Govorkov teaches the of a laser controller configured to adjust optical output power to a target value by adjusting the operating temperature of a frequency converter (Col. 6, Lines 44-57) for the purpose of system longevity (Govorkov Col. 6 Lines 40-45, “The elevated temperature may be maintained whether the laser is operating or not. By maintaining the crystals at the elevated temperature, fewer opportunities exist for the crystal to absorb any available moisture upon cooling from such elevated temperature, which is generally the best opportunity for the crystal to do so”). Further, in the field of laser treatment apparatuses, Naito teaches a user controllable shutter that has a controller configured to prevent the opening of the shutter during the adjustment of the operating temperature of the laser source (Para. 0029, shutter 26, control unit 20). 
11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deladurantaye by Govorkov, i.e. by controlling Deladurantaye’s frequency converter in the method taught by Govorkov, for the predictable purpose of substituting one known method of frequency conversion control for another for the predictable purpose of system longevity.  Further, it would have been obvious to one of ordinary skill in the to modify modified Deladurantaye by Naito, i.e. to have a user controllable shutter as described above, for the predictable purpose of better control over when the laser system is performing photocoagulation of the eye.

12. Regarding Claim 5, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above, where Deladurantaye modified by Govorkov further makes obvious wherein the laser controller is configured to: determine an optical output power emitted by the laser system, compare the determined optical output power emitted by the laser system to a selected target value, adjust the operating temperature of the 

13. Regarding Claim 7, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above. Deladurantaye does not teach wherein the laser device comprises a tapered diode laser. 
14. However, Deladurantaye does teach that seed light source 64 could comprise of a laser diode (Para. 0088, “The seed light source 64 may for example be a laser diode, but any other light source generating an appropriate CW beam could be considered, such as for example a filtered ASE (Amplified spontaneous emission) source, a superfluorescent source, a CW fiber laser or a fiber coupled CW bulk solid-state laser source. The continuous light beam 65 preferably has a spectral shape which will determine the spectral shape of the laser pulses 54 outputted by the laser pulse generating assembly 52”). 
15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the specific type of diode laser (i.e. a tapered diode laser), since it is within the general skill of a worker in the art to select a specific type of diode laser based on its suitability for the intended use (see MPEP 2144.07). In particular, Deladurantaye would have been 

16. Regarding Claim 9, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above, wherein Deladurantaye further teaches the laser packaged in a housing (laser pulse generating assembly 52). 	17. Deladurantaye does not explicitly teach that the laser source is housed is an atmosphere containing oxygen. 
18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a specific atmosphere, particularly one containing oxygen, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us (see MPEP 2144.07). In particular, Deladurantaye would have been aware of using an laser housing atmosphere containing oxygen as it is well known in the art to do so.  

19. Regarding Claim 14, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above. Deladurantaye modified by Govorkov and Naito further makes obvious wherein the system comprise a sensor for detecting the optical output power of the emitted laser radiation; and wherein the laser controller is configured to adjust the operating temperature of the frequency converter and/or of the laser source until the detected optical output power matches the selected target value (Col. 6, Lines 44-57, “The temperature may be precisely controlled by using a temperature controller which receives information via a feed back loop. A temperature sensor such as an RTD or a thermocouple may generate temperature information to be periodically received and processed by the controller which, in turn, 

20. Regarding Claim 15, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above, wherein Deladurantaye further teaches the laser source is a continuous-wave laser source (Para. 0088, “Still in this example, the seed light source 64 operates preferably in a continuous wave (CW) regime to generate a continuous light beam 65”).

21. Regarding Claim 18, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above, where Deladurantaye modified by Govorkov and Naito further makes obvious that the frequency converter is operated in a regime in which a change of the efficiency of the conversion process as a function of the operating temperature (Dleadurantaye Para. 0095, “In some implementations, when it is desired to work with laser pulses at a wavelength which is a harmonic of the fundamental laser wavelength, the laser pulse generating assembly may further include one or more frequency conversion modules 70, for example following the second optical amplifier or optical amplifier chain,” Govorkov Col. 6, Lines 44-57, “The temperature may be precisely controlled by using a temperature controller which receives information via a feed back loop. A temperature sensor such as an RTD or a thermocouple may generate temperature information to be periodically received and processed by the controller which, in turn, causes the temperature of the crystal to be raised, lowered or maintained based on the temperature information. The controller may receive optical output power information after which it may proceed 
22. However, modified Deladurantaye discloses the claimed invention except for the efficiency of the conversion process as a function of the operating temperature of the frequency converter being at least 10% per Kelvin. 
 23. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by modified Deladurantaye with the efficiency of the conversion process as a function of the operating temperature of the frequency converter being at least 10% per Kelvin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] (Please see MPEP 2144.05).

24. Regarding Claim 19, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above, wherein the laser controller is configured to adjust the operating temperature of the frequency converter and/or of the laser source as shown in the rejection above. Modified Deladurantaye does not teach wherein the frequency converter is operated in a regime in which the efficiency of the conversion process is greater than 2% and less than 95% of a maximum conversion efficiency as a function of the operating temperature of the frequency converter and/or of the laser source. 
25. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by modified Deladurantaye to operate in the regime in which the efficiency of the conversion process is greater than 2% and less than 95% of a maximum conversion efficiency as a function of the operating temperature of the frequency converter and/or of the laser source, since it has been held that where the general conditions of a claim are disclosed in the prior art, 

26. Regarding Claim 20, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above, wherein the laser controller is configured to adjust the operating temperature of the frequency converter and/or of the laser source as shown in the rejection above. Modified Deladurantaye does not teach wherein the frequency converter is controlled until the wavelength of the source radiation is displaced from a wavelength at which maximum conversion efficiency is obtained by more than 10 pm and less than 100 pm, such as by more than 20 pm and less than 100 pm. 
27. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by modified Deladurantaye to operate the frequency converter in which the source radiation is displaced from a wavelength at which maximum conversion efficiency is obtained by more than 10 pm and less than 100 pm, such as by more than 20 pm and less than 100 pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] (Please see MPEP 2144.05). 

28. Regarding Claim 21, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above, wherein the laser controller is configured to adjust the operating temperature of the frequency converter and/or of the laser source as shown in the rejection above. Modified Deladurantaye does not teach the adjustment of the frequency converter and/or laser source until the operating temperature of the frequency converter 
29. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by modified Deladurantaye to operate the frequency converter until the operating temperature of the frequency converter deviates from a temperature at which maximum conversion efficiency is obtained by more than 0.1 K and less than 1 K, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] (Please see MPEP 2144.05). 

30. Regarding Claim 22, Deladurantaye teaches a method for adjusting the optical output power of a laser system in a medical laser system to a selected target value, such as a system for ophthalmological surgery, such as a photocoagulation laser system or another photo-thermal stimulation laser system, (Para. 0005), the laser system comprising: a laser source emitting source radiation in a first wavelength interval, such as an infrared laser source emitting infrared light; (seed light source 64), a frequency converter having an input and an output, the frequency converter being configured to receive the source radiation from the laser source at the input and to convert the source radiation to converted radiation in a second wavelength interval, e.g. visible light, and the output being configured to output the converted radiation, and an optical output power of the converted radiation being dependent on a operating temperature of the frequency converter, (frequency conversion system 22, para 0009 “In known devices in which NLO's are used to change the frequency of the laser beam, for example, second or third harmonic generation, the sum-difference mixing of two beams, or the like, the temperature of the crystal is often actively controlled so as to maintain the desired conversion characteristics. In other known systems using NLO's, the angle of incidence is actively changed by step (b) so as to reduce the magnitude of the difference between the determined optical output power and the selected target value or a user-controllable shutter for selectively blocking the emitted laser radiation.
31. However, Govorkov teaches: a control element, e.g. a heater and/or a cooling element, operable to adjustment and stabilize the operating temperature of the frequency converter, (Col. 6, Lines 44-57), an output configured to allow the converted radiation to exit the laser system, wherein the method comprises actively controlling the temperature of the frequency converter so as to adjust or stabilize the optical output power emitted by the laser system by performing the following steps of: a. determining the optical output power emitted by the laser system, (Col. 6, Lines 44-57), 4814-0043-3266.18 b. comparing the determined optical output power emitted by the laser system to the selected target value (Col. 6, Lines 44-57), c. adjusting the operating temperature of the frequency converterstep (b) so as to reduce the magnitude of the difference between the determined optical output power and the selected target value (Col. 6, Lines 44-57). Further, in the field of laser treatment apparatuses, Naito teaches a user controllable shutter that has a controller configured to prevent the opening of the shutter during the adjustment of the operating temperature of the laser source (Para. 0029, shutter 26, control unit 20). 


33. Regarding Claim 24, Deladurantaye teaches an ophthalmological surgical laser system (Para. 0005, “Selective Retina Therapy (SRT) is an example of an application which may involve or exploit laser-directed microcavitation”), comprising: a continuous-wave laser source generating source radiation (Para. 0088, “Still in this example, the seed light source 64 operates preferably in a continuous wave (CW) regime to generate a continuous light beam 65”); a frequency converter configured to receive the source radiation and emit frequency-converted radiation (Para. 0095, “In some implementations, when it is desired to work with laser pulses at a wavelength which is a harmonic of the fundamental laser wavelength, the laser pulse generating assembly may further include one or more frequency conversion modules 70,”); Deladurantaye does not teach a laser controller configured to adjust the optical output power of the frequency-converted radiation by adjusting the wavelength of the source radiation from the laser source and/or an operating temperature of the frequency converter to control the optical output power by detuning from a phase matched condition at an exit face of the frequency converter. However, in the field of optical lasers, Govorkov teaches temperature-controlled frequency conversion value (Col. 6, Lines 44-57). Further, in the field of laser treatment apparatuses, Naito teaches a user controllable shutter that has a controller configured to prevent the opening of the shutter during the adjustment of the operating temperature of the laser source (Para. 0029, shutter 26, control unit 20).  
.

35. Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20150342678 awarded to DELADURANTAYE, hereinafter Deladurantaye) in view of Patent Application 6002697 awarded to Govorkov et al, hereinafter Govorkov, further in view of U.S. Patent Application 20020018497 awarded to Naito et al hereinafter Naito, and further in view of U.S. Patent Application 20150335477 awarded to Schuele et al, hereinafter Schuele. 

36. Regarding Claim 2, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, wherein the laser device is configured to emit radiation at a visible wavelength, as shown in the rejection above. Deladurantaye as modified by Govorkov does not teach where the radiation has a beam quality factor M2 of less than 3. However, Schuele teaches having a beam quality factor of between 1 and 1.3 (Para. 0077, “in some embodiments, the beam quality, also referred to as M.sup.2 factor, is between 1 and 1.3. The M.sup.2 factor is a common measure of the beam quality of a laser beam”). 
37. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to further modify Deladurantaye by Schuele, i.e. by identifying an acceptable beam quality. One of ordinary skill in the art would know to aim for a lower M2 value, as a lower M2 value 

38. Regarding Claim 3, Deladurantaye modified by Govorkov and Naito makes obvious a medical laser system where the output radiation has a beam quality factor M2 of less than 3, as shown in the rejection above, and where Govorkov further teaches where the laser system further comprises a beam delivery system configured to receive the emitted laser radiation and to direct an output radiation to a target area (laser pulse generating assembly, Fig. 9). 

39. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20150342678 awarded to DELADURANTAYE, hereinafter Deladurantaye, in view of Patent Application 6002697 awarded to Govorkov et al, hereinafter Govorkov, further in view of U.S. Patent Application 20020018497 awarded to Naito et al hereinafter Naito, and further in view of U.S. Patent 4968130 awarded to Hideshima et al, hereinafter Hideshima. 
40. Regarding Claim 6, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above. Modified Deladurantaye does not teach wherein the laser controller is further configured to control a performance parameter of the emitted laser radiation by controlling an injection current to the laser source. 
41. However, in the field of ophthalmological laser instruments, Hideshima teaches drivers 23/24 used to feed an injection current to semiconductor lasers (ex. 21), to control the light quantity of the laser beams (Detailed Description Para. 3, “FIG. 1 is a block diagram schematically showing a laser beam scanning ophthalmological instrument according to the present invention. In the figure, 21 and 22 denote a first and a second semiconductor lasers for projecting a visible laser beam (first laser beam) 
42. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify modified Deladurantaye by Hideshima, i.e. by using drivers to control an injection current to further control a performance parameter of the laser system, for the predictable purpose of providing further control means for the laser for the predictable results of more precise laser treatments. 

43. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20150342678 awarded to DELADURANTAYE, hereinafter Deladurantaye, in view of Patent Application 6002697 awarded to Govorkov et al, hereinafter Govorkov, further in view of U.S. Patent Application 20020018497 awarded to Naito et al hereinafter Naito, further in view of U.S. Patent Application 20090069794 awarded to Kurtz, hereinafter Kurtz. 
44. Regarding Claim 4, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above. Modified Deladurantaye does not explicitly teach: one or more focusing actuators for adjusting a focal point of 
45. However, in the field of laser eye surgery, Kurtz teaches: one or more focusing actuators for adjusting a focal point of the emitted laser radiation or of the output radiation; one or more direction actuators (Para. 0033, “The optics module 120 can include one or more lenses and may further include one or more reflectors. A control actuator is included in the optics module 120 to adjust the beam focusing and the beam direction in response to a beam control signal”) for adjusting a light-emitting part of the laser system so as to selectively direct the emitted radiation or the output radiation to different target areas at different distances from the light-emitting part (Fig. 1); and a controller (Control Module 140) configured to control the medical laser system to a) emit a focused beam towards a first target area; wherein the one or more focusing actuators are set so as to focus the focused beam a first focal distance (Pulsed Laser 110 to Optics Module 120); b) adjust the one or more direction actuators so as to direct the focused beam to a second target area (Fig 1., Para. 0033 “The optics module 120 can include one or more lenses and may further include one or more reflectors. A control actuator is included in the optics module 120 to adjust the beam focusing and the beam direction in response to a beam control signal”), and to emit the focused beam towards the second target area without refocusing the emitted radiation or the output radiation (Optical Module 120 to Target Tissue 101).
. 

47. Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20150342678 awarded to DELADURANTAYE, hereinafter Deladurantaye, in view of Patent Application 6002697 awarded to Govorkov et al, hereinafter Govorkov, further in view of U.S. Patent Application 20020018497 awarded to Naito et al hereinafter Naito, further in view of U.S. Patent 6559464 awarded to Flanders et al, hereinafter Flanders. 
48. Regarding Claim 8, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above, wherein Deladurantaye further teaches the laser device comprises: a master oscillator (seed light source 64) mounted on the substrate (laser pulse generating assembly 52) and configured to emit a master radiation (continuous light beam 65); an optical amplifier (amplifiers 62a/b) mounted on the substrate (laser pulse generating assembly 52) and configured to receive and amplify the master radiation and to output the amplified radiation as the source radiation (Fig. 9, laser pulses 54); an optical isolator mounted on the substrate in a radiation path of the master radiation (Para 0088, “An optical isolator may also be provided downstream the seed laser diode to prevent feedback noise from reaching it.”); one or more optical elements (P1/P2) mounted on the substrate (laser pulse generating assembly 52) and configured to direct the master radiation from the master oscillator into the optical isolator and/or to direct the master radiation from the optical isolator towards the optical amplifier (Fig. 9, showing the 
49. However, in the field of optical systems, Flanders teaches an optical component mounted on a deformable substrate (Para. 11, “An optical component is positioned on a deformable structure relative to the active optical link by moving the optical component in a plane that is orthogonal to a propagation direction of the optical signal at the optical component”). 	
50. It would have been obvious to one of ordinary skill in the art by filing date of the claimed invention to modify modified Deladurantaye by the teachings of Flanders, i.e. mounting optical elements P1/P2 to a deformable structure, for the predictable purpose of enabling better positioning of the optical components.  

51. Regarding Claim 11, a medical laser system according to Claim 10 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above, where Deladurantaye further teaches the system with an optical element mounted on a substrate by a deformable mount, as shown above. Modified Deladurantaye does not teach wherein the optical element is an anamorphic lens. 
52. However, Deladurantaye does teach wherein further optical elements could be included, such as lenses (Para. 0090, “lenses, spectral shaping elements or any other appropriate element may be provided between the CW light source 64 and the first modulator 66 without departing from the scope of the present invention”). 
53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the specific type of lens (i.e. an anamorphic lens), since it is within the general skill of a worker in the art to select a specific type of lens based on its suitability for the intended use (see MPEP 2144.07). In particular, Deladurantaye would have been aware of the potential . 

54. Claims 12, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20150342678 awarded to DELADURANTAYE, hereinafter Deladurantaye, in view of Patent Application 6002697 awarded to Govorkov et al, hereinafter Govorkov, further in view of U.S. Patent Application 20020018497 awarded to Naito et al hereinafter Naito, and further in view of U.S. Patent Application 20020018497 awarded to Lin, hereinafter Lin. 
55. Regarding Claim 12, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above. Modified Deladurantaye does not teach wherein the laser system is configured to emit radiation at a wavelength in the range from 480 nm to 632 nm. 
56. However, in the field of photocoagulation, Lin teaches that the preferred wavelength for their treatment beam falls between 400 nm and 600 nm (Detailed Description Para. 10, “For retinal pigment epithelial cells, preferred wavelengths for the treatment beam range from about 400 nm to about 600 nm, for example, from about 450 nm to about 550 nm”).
57. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify modified Deladurantaye by Lin, i.e. by operating the treatment beam between 400 nm and 600 nm, for the predictable result of allowing Deladurantaye’s laser to be used for photocoagulation purposes.

58. Regarding Claim 17, a medical laser system according to Claim 1 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above. Modified 
59. However, Lin teaches wherein laser output power is self-selected, the self-selected output power being at a low and high end (Para. 38, “Bubble formation can form near the end of the laser pulse, if the laser energy is initially selected to be low relative to the bubble formation threshold, and gradually increased to reach this threshold. Therefore, the back-scattered signal intensity should show a sudden increase near the end of the laser pulse if a bubble is produced. By comparing the incoming pulse shape with the scattered pulse shape, the onset of bubble formation can be determined”). Lin does not teach the specific values of those low and high values.
60. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify modified Deladurantaye by Lin, i.e. creating self-selected output values, for the predictable purpose of creating better control over Deladurantaye’s laser system. Modifying modified Deladurantaye by Lin discloses the claimed invention except for the specific ranges of the uppermost and lowermost selectable target values. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by modified Deladurantaye with the specific ranges stated by the Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] (Please see MPEP 2144.05)

61. Regarding Claim 23, a medical laser system according to Claim 22 is obvious in view of Deladurantaye modified by Govorkov and Naito, as shown in the rejection above. Modified Deladurantaye does not teach wherein the target value is user-selected. 

63. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify modified Deladurantaye by Lin, i.e. creating self-selected output values, for the predictable result of allowing better control over Deladurantaye’s laser system.

Conclusion
63. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
64. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	65. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
http://www.uspto.gov/interviewpractice. 
	67. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	68. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792